Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-15, filed  08/04/2022, with respect to the amended independent claim 17 have been fully considered and are persuasive.  The previous objection, 112 and 101 rejections have been withdrawn. 

Allowable Subject Matter
Claims 17-19 and 21-31 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  no single or combination of prior art was found to teach the following subject matter of independent claim 17:
determining in the individual the presence and severity of a liver fibrosis by: 
1) performing at least 3 binary logistic regressions, or at least 3 other statistical analyses selected from linear discriminant analyses and multivariate analyses, on at least one variable, wherein the binary logistic regressions, or other statistical analyses, are performed on the same variable(s) but are each directed to a different single diagnostic target, thereby obtaining at least 3 scores; 
2) combining the at least 3 scores obtained in step 1) in a multiple linear regression to obtain a new multi-targeted score, thereby determining the presence and severity of a liver fibrosis in the individual.
The cited arts (in previous and current office actions) disclose typical performing binary logistic regressions to obtain scores for determining in the individual the presence and severity of a liver fibrosis/disease.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sultana M Zalalee/           Primary Examiner, Art Unit 2619